In the Information Disclosure Statements of September 23, 2019, and May 19, 2021, three documents (in total) were not considered because concise explanations of the relevance or English language translations (37 CFR § 1.98(a)(3); MPEP § 609.04(a)III) were not presented.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 20, line 16, and claim 26, line 3, “the medial and lateral blades” lack proper antecedent bases.  In claim 20, last line, “the bottom plate” lacks a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-7, 9, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nijiman et al., US 2014/0039642 A1, which discloses an adapter member 200 comprising a pyramid 220 (Figure 2A; paragraph 0045), a support member 330 extending between and pivotally interconnecting the proximal end 112 (and optionally 320) of a lower plate 110 and a proximal portion of the adapter member 200 (Figures 1A and 1C; paragraphs 0043-0045), and a top plate 400 folded upon itself to define upper and lower plates (paragraphs 0065-0066).
Regarding claim 2 and others, the top plate 400 split to form medial and lateral blades between which extends a distal portion of the adapter member 200 would have been obvious from the variants depicted in Figures 2G, 5A, 10B, and 17B (interleaving at right) in order to stably accommodate inversion, eversion, and twisting movements (abstract; paragraphs 0050, 0058-0059) via independent flexing of the blades.  Regarding claim 3 and others, each upper or “first” blade bends upwardly to widen the gap with a lower or “second” blade of top plate assembly 400 so as to align with bores formed through the adapter member 200 and a bottom link 340 and thereby receive a coaxial pivot pin 350 (Figures 1A-1C and 2A-2B; paragraph 0049).  Regarding claims 5, 6, and others, a mechanical or powered actuator for the support member 330 would have been obvious from paragraph 0059 in order to customize the kinematics for a particular amputee (paragraph 0053).  Regarding claim 7 and others, Figure 1A and others additionally include a bottom plate 120.  Regarding claim 9 and others, the distal end of the top plate 400 and the toe end of the bottom plate 120 are generally sagittally aligned, for instance.
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nijiman et al., US 2014/0039642 A1, in view of Phillips, US 6,071,313.  Heel members extending to an anatomical toe region were quite common in the art at the effective date of the present invention, as evidenced by Figures 9-11 of Phillips, and would have been obvious in order to better match 0044) and with further motivation (to combine) provided by the similarities between Figure 1A of Nijiman et al. and Figures 3-4 of Phillips.
Claims 10-16, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nijiman et al., US 2014/0039642 A1, in view of Wilson et al., US 5,116,384.  Spherical bearings were likewise well known in the art (e.g., drawings of Wilson et al.) and would have been obvious variants for Nijiman et al. in order to resiliently emulate the dynamics of a natural foot (Wilson et al.: abstract; column 5, line 65, et seq.), with further motivation (to combine) provided by the passages of Nijiman et al. (abstract; paragraphs 0050, 0058-0059) discussed above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nijiman et al., US 2014/0039642 A1, in view of Wilson et al., US 5,116,384, and Phillips, US 6,071,313.  The further limitations of claim 17 would have been obvious for reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774